PER CURIAM.
Appellant-plaintiff Steve Miller, the cab driver, seeks review of a final judgment entered pursuant to a directed verdict for appellee-defendants Max Serrao (driver of rental car), Biscayne Auto Rentals, Inc. (owner of rental car), and their insurance carriers. The directed verdict was entered in a jury trial of an automobile negligence action arising out of an intersectional collision.
We must view the conflicting evidence, and the inferences reasonably to be drawn from the evidence, in a light most favorable to the appellant. The key issues were whether or not the defendant driver was negligent and whether or not the plaintiff driver was contributorily negligent. Specifically, the questions are whether the defendant ran a stop sign and whether plaintiff should have seen the defendant enter the intersection in time for him to stop. The evidence adduced did present jury questions, so that the trial court erred in entering the directed verdict at the close of plaintiff’s case. St. Germain v. Carpenter, Fla.1956, 84 So.2d 556; see also: Vann v. Hobbs, Fla.App.1967, 197 So.2d 43, 45.
Reversed.